Citation Nr: 0609970	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  02-16 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision.  In February 
2006, a travel board hearing was held before the undersigned 
and a copy of the transcript has been associated with the 
claims folder.    


FINDING OF FACT

1.  The veteran's primary experience was as a machinist.  

2.  The veteran's service connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

The criteria for the award of a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated in January 2004 and September 2005, the RO 
informed the appellant of the provisions of the VCAA.  More 
specifically, these letters notified the appellant that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in August 2002 and supplemental statement of the case 
(SSOC) in March 2004 in which the appellant and his 
representative were advised of all the pertinent laws and 
regulations regarding his claim.  The Board, therefore, 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the appellant's 
claims, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
the benefit sought.  Further, the claims file reflects that 
the March 2004 SSOC contained the pertinent language from the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Thus, to the extent that the letter notifying him of the VCAA 
may not have technically informed the appellant of each 
element of the VCAA, the appellant was nonetheless properly 
notified of all the provisions of the VCAA by the March 2004 
SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92. 

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While the notices were 
subsequent to the rating decision, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process.  Although the notices provided to the veteran 
were not given prior to the first adjudication of the claim, 
the content of the notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notices was provided, the case was 
readjudicated in March 2004.  Any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Private medical records and VA examination reports have been 
obtained and there is no contention that additional relevant 
records have not been obtained.  The appellant has not 
indicated that he has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the Board's denial of the veteran's claim, no 
effective date will be assigned so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (U. S. Vet. App. Mar. 3, 2006).  For that reason, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).


Analysis

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

The veteran does not meet the schedular requirements for 
consideration of a TDIU as none of his disabilities are rated 
at least 40 percent or more and his combined evaluation is 
less than 70 percent.  He is service-connected for partial 
amputation of the left thumb and index finger, rated as 30 
percent disabling; traumatic cataract of the left eye with 
lenticular opacity, rated as 30 percent disabling; residuals 
of a fracture of the left ring finger and fracture of the 
right middle finger, rated as non-compensable; hemorrhoids, 
rated as non-compensable; impetigo of the face, dermatitis of 
the left external canal, rated as non-compensable; and healed 
scars of the right thigh, rated as non-compensable.  There is 
not one disability rated as 40 percent or more and his 
combined evaluation is less than 70 percent.  Thus, he fails 
to the meet the percent requirements of 4.16(a).

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section.  38 C.F.R. § 4.16(b).  

Unlike the criteria for an extraschedular rating under 38 
C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities.  
See VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including his disability, his education, and his employment 
history when determining if he is unable to work.

As indicated at the hearing, the veteran's post-service 
employment included working in a garage moving cars, as a 
dock worker, as a mechanic, and as a timekeeper.  However, 
his primary experience prior to retirement in 1983 was as a 
machinist.

An examination report for VA purposes (by Canyon Medical 
Group) dated in July 2001 noted that due to the veteran's 
left hand disability, he was unable to tie his shoes and 
fasten buttons.  The examiner also noted that the veteran was 
able to grasp, twist, and write with the left hand; however, 
he had difficulty due to the missing distal aspects.  
Additionally, he could touch with the left hand without 
difficulty.  Another July 2001 examination noted that his 
left eye vision was 20/40.  A letter from Uday Devgan, M.D. 
dated in July 2003 noted that the veteran had correctable 
vision of 20/80 in the left eye, a somewhat restricted visual 
field, and could lose vision in the left eye due to macular 
degeneration.  

While the veteran has vision loss in the right eye, he is not 
service-connected for that disability.  His other 
disabilities for which he is service-connected, including his 
left hand and left eye, have not been shown to prevent the 
veteran from securing and following a substantially gainful 
occupation.  He has vision in his left eye and while he has 
difficulty with dexterity of his left hand, he has not lost 
the use of that hand.  In any case, neither of these 
disabilities would prevent from him from gainfully working.  
His other service-connected disabilities have not been shown 
to be particularly disabling from an industrial standpoint.  
Overall, the disabilities have remained static for many 
years, and an extraschedular rating of a total disability 
rating based on individual unemployability is not warranted.  
38 C.F.R. §§ 3.340, 3.341, 4.16(b).   

The RO determined that the veteran was not unemployable due 
to his service-connected disabilities and decided not to 
refer the case to the Director of Compensation and Pension 
for an extra-schedular determination.  The Board is in 
agreement with that assessment.  Because a preponderance of 
the evidence is against assigning a TDIU in this case, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


